DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al. (US 2016/0098462 A1), hereinafter “George”.

As per claim 1, George teaches a method comprising:
“transforming storage object values provided with storage objects from an object storage as results to a query into a relational database format associated with tables, columns, and rows within a materialized view” at [0014]-[0016],  [0037]-[0042] and Figs. 2-6;
(George teaches at Fig. 2 a set of tables 212 includes a plurality of rows that store object values 220, 222, 224 provided with storage objects 202, 204, 206. George teaches at [0041] the system monitoring tool 117 submits a database query 304 that is executed against set of tables 212 and creates materialized view 302 based on results 306 of query 304, wherein a materialized view contains rows and columns, like a real table that is stored in a database)
“maintaining storage object identifiers and timestamps associated with the storage object values provided with the storage objects from the object storage within the materialized view for point-in-time consistent materialization for the object storage” at [0014]-[0016], [0037]-[0042];
(George teaches the materialized view includes data extracted from the set of table 214, which includes storage object identifiers (e.g., “storage object 202”) and timestamps associated with the store object value (e.g., “01JAN2014)5:30”) 
“providing the materialized view to satisfy the query when submitted again without accessing the storage object” at [0042].
(George teaches it may be unnecessary for reporting tool to access a system that is separate from database 210 to generate report. Rather, reporting tool 114 may execute the query against materialized view 302 stored in database 210 to generate reports)

As per claim 2, George teaches the method of claim 1, wherein “transforming further includes processing and processing a Structure Query Language (SQL) SELECT Data Manipulation Language (DML) statement that defined a mapping between the storage object values to a relational table format” at [0041].

As per claim 3, George teaches the method of claim 1, wherein “maintaining further includes, maintaining a filter representing text-formatted query conditions for the query with the materialized view” at [0041].

As per claim 4, George teaches the method of claim 3, wherein “maintaining further includes periodically submitting the filter for the query to the object storage and updating the materialized view with new timestamps and new object values” at [0064]-[0077].

As per claim 5, George teaches the method of claim 4, wherein “updating further includes removing at least one storage object identifier and corresponding storage object values associated with the at least one storage object identifier” at [0048]-[0051].

As per claim 6, George teaches the method of claim 4, wherein “updating further includes adding at least one storage object identifier and corresponding storage object values associated with the at least one storage object identifier” at [0048]-[0051]

As per claim 7, George teaches the method of claim 1, wherein “providing further includes updating a portion of the storage object values with data values obtained from a different materialized view and a corresponding time stamp when a particular storage object identifier of the different materialized matches a corresponding storage object identifier of the materialized view and has a more recent time stamp” at [0070]-[0077].

As per claim 8, George teaches the method of claim 1, wherein “providing further includes updating a portion of the storage object values from the object storage 

As per claim 9, George teaches the method of claim 1, wherein “providing further includes provide the materialized view to satisfy the query without accessing the object storage” at [0042].

As per claim 10, George teaches the method of claim 1, wherein “providing further includes updating the materialized view to satisfy the query by obtaining: first storage object values from different materialized views and second storage object values from the object store” at [0064]-[0077].

As per claim 11, George teaches the method of claim 10, further comprising “periodically refreshing the materialized view from the object storage based on a refresh policy” at [0043]-[0046].

Claims 12-20 recite similar limitations as in claims 1-11 and are therefore rejected by the same reasons.


Response to Arguments
Applicant's arguments filed 3/01/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
st column of table 214 stores Network location 167 of the row 220, the 2nd column stores  storage object identifiers (e.g., “Storage Object 202”) of the row 220 and  the 3rd column of table 214 stores Timestamp “01JAN2014_5:30” of the row 220. 

    PNG
    media_image1.png
    960
    873
    media_image1.png
    Greyscale

George then generates a materialized view 302 based on data stored in the table 214, therefore, the materialized view 302 also includes a plurality of columns and rows storing different storage object values (e.g., “167”, “Storage Object 202”, “01JAN2014_5:30”) of the corresponding storage object 202. 

Applicant further argued that “George also fails to provide for point-in-time consistent materialized for the object storage”. On the contrary, George teaches at [0014]-[0016], [0037]-[0042]  the materialized view includes data extracted from the set of table 214, which includes storage object identifiers (e.g., “storage object 202”) and timestamps associated with the store object value (e.g., “01JAN20145:30”), wherein the timestamp corresponds to the time when the storage object is added/discovered. George teaches new entries are inserted into the set of table 212 when a new objects are added to the system, therefore, the materialized view is a point-in-time consistent materialization for the object storage, which does not reflect “new storage object” that is not present at the time of creating the materialized view.






Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 28, 2021